EXHIBIT 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF.  THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

This instrument and the rights and obligations evidenced hereby and any security
interests or other liens securing such obligations are subject to that certain
Agreement Among Buyers dated August 16, 2012 by and among Hudson Bay Master Fund
Ltd, in its capacity as collateral agent under that certain Securities Purchase
Agreement dated as of May 7, 2012, as amended, and PBC Digital Holdings II,
LLC.  Each holder of this instrument, by its acceptance hereof, irrevocably
agrees to be bound by the provisions of that Agreement Among Buyers.

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: August 16, 2012

Original Principal Amount: U.S. $5,000,000

 

FOR VALUE RECEIVED, Digital Domain Media Group, Inc., a Florida corporation (the
“Company”), hereby promises to pay to the order of PBC Digital Holdings II, LLC,
a Delaware limited liability company, or its registered assigns (“Holder”) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date, on any Installment Date
with respect to the Installment Amount due on such Installment Date (each as
defined below), or upon acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal at the applicable Interest Rate (as defined below) from
the date set out above as the Issuance

 

--------------------------------------------------------------------------------


 

Date (the “Issuance Date”) until the same becomes due and payable, whether upon
the Maturity Date, on any Installment Date with respect to the Installment
Amount due on such Installment Date, or upon acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement (as defined below) on the Closing Date (as defined below) and
on the Additional Closing Date (as defined below) (collectively, the “Notes”,
and such other Senior Secured Convertible Notes, the “Other Notes”). Certain
capitalized terms used herein are defined in Section 32.

 

1.                                      PAYMENTS OF PRINCIPAL. On each
Installment Date, the Company shall pay to the Holder an amount in cash equal to
the Installment Amount due on such Installment Date.  On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined in Section 26(c)) on such Principal and Interest.  Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

 

2.                                      INTEREST; INTEREST RATE.

 

(a)                                 Interest on this Note shall commence
accruing on the Issuance Date, shall accrue daily at the Interest Rate on the
outstanding Principal amount from time to time, shall be computed on the basis
of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound each Fiscal Quarter and shall be payable in arrears for each Fiscal
Quarter on the first Installment Date immediately following the end of such
Fiscal Quarter during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date and, thereafter, on the first Trading Day of
each subsequent Fiscal Quarter (each, an “Interest Date”), with the first
Interest Date being the first Installment Date. Interest shall be payable in
cash to the record holder of this Note on each Interest Date as part of the
applicable Installment Amount due on the applicable Interest Date.

 

(b)                                 Prior to the payment of Interest on an
Interest Date, Interest on this Note shall accrue at the Interest Rate and be
payable by way of inclusion of the Interest in the Conversion Amount on each
Conversion Date in accordance with Section 3(b)(i) or upon any redemption in
accordance with Section 13.  From and after the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
fifteen percent (15.0%) per annum.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.

 

3.                                      CONVERSION OF NOTES. This Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this
Section 3.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Conversion Right. Subject to the provisions
of Section 3(d), at any time or times on or after the Issuance Date, the Holder
shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below).  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up to the nearest whole share. The
Company shall pay any and all transfer, stamp, issuance and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.

 

(b)                                 Conversion Rate. The number of shares of
Common Stock issuable upon conversion of any Conversion Amount pursuant to
Section 3(a) shall be determined by dividing (x) such Conversion Amount by
(y) the Conversion Price (the “Conversion Rate”).

 

(i)                                     “Conversion Amount” means the portion of
the Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, plus (x) the Make-Whole Amount, if any, and (y) all
accrued and unpaid Interest with respect to such portion of the Principal amount
and accrued and unpaid Late Charges with respect to such portion of such
Principal and such Interest.

 

(ii)                                  “Conversion Price” means, as of any
Conversion Date or other date of determination, $6.00, subject to adjustment as
provided herein.

 

(c)                                  Mechanics of Conversion.

 

(i)                                     Optional Conversion. To convert any
Conversion Amount into shares of Common Stock on any date (a “Conversion Date”),
the Holder shall deliver (whether via facsimile or otherwise), for receipt on or
prior to 11:59 p.m., New York time, on such date, a copy of an executed notice
of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”)
to the Company. If required by Section 3(c)(iii), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 20(b)). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile an acknowledgment of
confirmation, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”) . On or before the second (2nd) Trading Day following the date of
receipt of a Conversion Notice, the Company shall (1) provided that the Transfer
Agent is participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the

 

3

--------------------------------------------------------------------------------


 

Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver (via reputable overnight courier) to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled. If this Note is physically surrendered for
conversion pursuant to Section 3(c)(iii) and the outstanding Principal of this
Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 20(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.  In the event
of a partial conversion of this Note pursuant hereto, the Principal amount
converted shall be deducted from the Installment Amount(s) relating to the
Installment Date(s) as set forth in the applicable Conversion Notice.

 

(ii)                                  Company’s Failure to Timely Convert. If
the Company shall fail, for any reason or for no reason, to issue to the Holder
within three (3) Trading Days after the Company’s receipt of a Conversion Notice
(whether via facsimile or otherwise) (the “Share Delivery Deadline”), a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or to credit the Holder’s or its designee’s balance account with DTC
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), and if on or after such Share Delivery Deadline the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such conversion that the Holder anticipated receiving from
the Company, then, in addition to all other remedies available to the Holder,
the Company shall, within three (3) Business Days after the Holder’s request and
in the Holder’s discretion, either (i) pay cash to the Holder in an amount equal
to the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder (as the case may be)
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock
multiplied by (B) the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the Conversion Date.

 

(iii)                               Registration; Book-Entry.  The Company shall
maintain a register (the “Register”) for the recordation of the names and
addresses of the holders of each Note and the principal amount of the Notes held
by such holders (the “Registered

 

4

--------------------------------------------------------------------------------


 

Notes”).  The entries in the Register shall be conclusive and binding for all
purposes absent manifest error.  The Company and the holders of the Notes shall
treat each Person whose name is recorded in the Register as the owner of a Note
for all purposes, including, without limitation, the right to receive payments
of Principal and Interest hereunder, notwithstanding notice to the contrary.  A
Registered Note may be assigned or sold in whole or in part only by registration
of such assignment or sale on the Register.  Upon its receipt of a request to
assign or sell all or part of any Registered Note by a Holder, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 20.  Notwithstanding anything to the contrary set
forth in this Section 3, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted (in which event this Note shall be
delivered to the Company as contemplated by Section 3(c)(i)) or (B) the Holder
has provided the Company with prior written notice (which notice may be included
in a Conversion Notice) requesting reissuance of this Note upon physical
surrender of this Note. The Company shall update the Register to reflect the
Principal, Interest and Late Charges converted and/or paid (as the case may be)
and the dates of such conversions and/or payments (as the case may be) or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion.

 

(iv)                              Pro Rata Conversion; Disputes. In the event
that the Company receives a Conversion Notice from more than one holder of Notes
for the same Conversion Date and the Company can convert some, but not all, of
such portions of the Notes submitted for conversion, the Company, subject to
Section 3(d), shall convert from each holder of Notes electing to have Notes
converted on such date a pro rata amount of such holder’s portion of its Notes
submitted for conversion based on the principal amount of Notes submitted for
conversion on such date by such holder relative to the aggregate principal
amount of all Notes submitted for conversion on such date. In the event of a
dispute as to the number of shares of Common Stock issuable to the Holder in
connection with a conversion of this Note, the Company shall issue to the Holder
the number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 25.

 

(d)                                 Limitations on Conversions.

 

(i)                                     Beneficial Ownership.  Notwithstanding
anything to the contrary contained in this Note, this Note shall not be
convertible by the Holder hereof, and the Company shall not effect any
conversion of this Note or otherwise issue any shares of Common Stock pursuant
hereto, to the extent (but only to the extent) that after giving effect to such
conversion or other share issuance hereunder the Holder (together with its
affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the Common Stock.  To the extent the above limitation applies, the
determination of whether this Note shall be convertible (vis-à-vis other

 

5

--------------------------------------------------------------------------------


 

convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of convertibility. For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder. The provisions of this paragraph shall be implemented in
a manner otherwise than in strict conformity with the terms of this paragraph to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this paragraph shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this paragraph and the Company may not waive this paragraph without the consent
of holders of a majority of its Common Stock. For any reason at any time, upon
the written or oral request of the Holder, the Company shall within one
(1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Note or securities issued
pursuant to the Securities Purchase Agreement.  By written notice to the
Company, at any time the Holder may increase or decrease the Maximum Percentage
to any other percentage not in excess of 9.99% specified in such notice;
provided that (i) any such increase will not be effective until the 61st day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder sending such notice and not to any other
holder of Notes.

 

(ii)                                  Principal Market Regulation.  The Company
shall not issue any shares of Common Stock upon conversion of this Note or
otherwise pursuant to the terms of this Note if the issuance of such shares of
Common Stock (taken together with the issuance of all other shares of Common
Stock upon conversion of the Other Notes or the Subordinated Note or exercise of
the Warrants or otherwise pursuant to the terms of the Notes, the Subordinated
Note or the Warrants) would exceed the aggregate number of shares of Common
Stock which the Company may issue upon exercise or conversion (as the case may
be) of the Warrants, the Notes and the Subordinated Note or otherwise pursuant
to the respective terms thereof without breaching the Company’s obligations
under the rules or regulations of the Principal Market (the number of shares
which may be issued without violating such rules and regulations, the “Exchange
Cap”), except that such limitation shall not apply in the event that the Company
(A) obtains the approval of its stockholders as required by the applicable
rules of the Principal Market for issuances of shares of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably

 

6

--------------------------------------------------------------------------------


 

satisfactory to the Holder. Until such approval or such written opinion is
obtained, no Buyer shall be issued in the aggregate, upon conversion or exercise
(as the case may be) of any Notes or any of the Warrants or otherwise pursuant
to the terms of the Notes, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap as of the Issuance Date multiplied by (ii) the
quotient of (1) the original principal amount of Notes issued to such Buyer
pursuant to the Securities Purchase Agreement on the Closing Date divided by
(2) the aggregate original principal amount of all Notes issued to the Buyers
pursuant to the Securities Purchase Agreement on the Closing Date (with respect
to each Buyer, the “Exchange Cap Allocation”). In the event that any Buyer shall
sell or otherwise transfer any of such Buyer’s Notes, the transferee shall be
allocated a pro rata portion of such Buyer’s Exchange Cap Allocation with
respect to such portion of such Notes so transferred, and the restrictions of
the prior sentence shall apply to such transferee with respect to the portion of
the Exchange Cap Allocation so allocated to such transferee.  Upon conversion
and exercise in full of a holder’s Notes and Warrants, the difference (if any)
between such holder’s Exchange Cap Allocation and the number of shares of Common
Stock actually issued to such holder upon such holder’s conversion in full of
such Notes and such holder’s exercise in full of such Warrants shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes and Warrants on a pro rata basis in proportion to the shares of Common
Stock underlying the Notes and Warrants then held by each such holder.  In the
event that the Company is prohibited from issuing any shares of Common Stock
pursuant to this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall
pay cash to the Holder in exchange for the redemption of such portion of the
Conversion Amount convertible into such Exchange Cap Shares at a price equal to
the sum of (i) the product of (x) such number of Exchange Cap Shares and (y) the
Closing Sale Price on the Trading Day immediately preceding the date the Holder
delivers the applicable Conversion Notice with respect to such Exchange Cap
Shares to the Company and (ii) to the extent the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Exchange Cap Shares, any brokerage
commissions and other out-of-pocket expenses, if any, of the Holder incurred in
connection therewith.  As of the Subscription Date, the Exchange Cap is equal to
8,206,719 shares of Common Stock.

 

4.                                      RIGHTS UPON EVENT OF DEFAULT.

 

(a)                                 Event of Default.  Each of the following
events shall constitute an “Event of Default”:

 

(i)                                     the failure of the applicable
Registration Statement (as defined in the Registration Rights Agreement) to be
filed with the SEC on or prior to the date that is ten (10) days after the
applicable Filing Deadline (as defined in the Registration Rights Agreement) or
the failure of the applicable Registration Statement to be declared effective by
the SEC on or prior to the date that is forty-five (45) days after the
applicable Effectiveness Deadline (as defined in the Registration Rights
Agreement);

 

7

--------------------------------------------------------------------------------


 

(ii)                                  while the applicable Registration
Statement is required to be maintained effective pursuant to the terms of the
Registration Rights Agreement, the effectiveness of the applicable Registration
Statement lapses for any reason (including, without limitation, the issuance of
a stop order) or such Registration Statement (or the prospectus contained
therein) is unavailable to any holder of Registrable Securities (as defined in
the Registration Rights Agreement) for sale of all of such holder’s Registrable
Securities in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of five (5) consecutive
days or for more than an aggregate of thirty (30) days in any 365-day period
(excluding days during an Allowable Grace Period (as defined in the Registration
Rights Agreement));

 

(iii)                               the suspension from trading or the failure
of the Common Stock to be trading or listed (as applicable) on an Eligible
Market for a period of five (5) consecutive days or for more than an aggregate
of ten (10) days in any 365-day period;

 

(iv)                              the Company’s (A) failure to cure a Conversion
Failure or a Delivery Failure (as defined in the Warrants) by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or exercise date (as the case may be) or (B) notice,
written or oral, to any holder of the Notes or Warrants, including, without
limitation, by way of public announcement or through any of its agents, at any
time, of its intention not to comply, as required, with a request for conversion
of any Notes into shares of Common Stock that is requested in accordance with
the provisions of the Notes, other than pursuant to Section 3(d), or a request
for exercise of any Warrants for Warrant Shares in accordance with the
provisions of the Warrants;

 

(v)                                 at any time following the tenth (10th)
consecutive day that the Holder’s Authorized Share Allocation is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);

 

(vi)                              the Company’s or any Subsidiary’s (as defined
in the Securities Purchase Agreement) failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least five (5) days;

 

(vii)                           the Company fails to remove any restrictive
legend on any certificate or any shares of Common Stock issued to the Holder
upon conversion or

 

8

--------------------------------------------------------------------------------


 

exercise (as the case may be) of any Securities acquired by the Holder under the
Securities Purchase Agreement (including this Note) as and when required by such
Securities or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) days;

 

(viii)                        the occurrence of any default under, redemption of
or acceleration prior to maturity of an aggregate of any Indebtedness in the
aggregate in excess of $250,000 of the Company or any of its Subsidiaries, other
than with respect to any Other Notes;

 

(ix)                              bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for the relief of debtors shall be
instituted by or against the Company or any Significant Subsidiary and, if
instituted against the Company or any Significant Subsidiary by a third party,
shall not be dismissed within thirty (30) days of their initiation;

 

(x)                                 the commencement by the Company or any
Significant Subsidiary of a voluntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree, order, judgment or
other similar document in respect of the Company or any Significant Subsidiary
in an involuntary case or proceeding under any applicable federal, state or
foreign bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal, state or foreign law, or the consent by it
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any Significant Subsidiary or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Significant
Subsidiary in furtherance of any such action or the taking of any action by any
Person to commence a UCC foreclosure sale or any other similar action under
federal, state or foreign law;

 

(xi)                              the entry by a court of (i) a decree, order,
judgment or other similar document in respect of the Company or any Significant
Subsidiary of a voluntary or involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or (ii) a decree, order, judgment or other similar document
adjudging the Company or any Significant Subsidiary as bankrupt or insolvent, or
approving as properly filed a petition seeking liquidation, reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Significant Subsidiary under any applicable federal, state or foreign law or
(iii) a decree, order, judgment or other similar document appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official

 

9

--------------------------------------------------------------------------------


 

of the Company or any Significant Subsidiary or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree, order, judgment or other similar document or any
such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days;

 

(xii)                           a final judgment or judgments for the payment of
money aggregating in excess of $500,000 are rendered against the Company and/or
any of its Subsidiaries and which judgments are not, within thirty (30) days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $500,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(xiii)                        the Company and/or any Subsidiary, individually or
in the aggregate, either (i) fails to pay, when due, or within any applicable
grace period, any payment with respect to any Indebtedness in excess of $500,000
due to any third party (other than, with respect to unsecured Indebtedness only,
payments contested by the Company and/or such Subsidiary (as the case may be) in
good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof in accordance with GAAP) or is
otherwise in breach or violation of any agreement for monies owed or owing in an
amount in excess of $500,000, which breach or violation permits the other party
thereto to declare a default or otherwise accelerate amounts due thereunder, or
(ii) suffer to exist any other circumstance or event that would, with or without
the passage of time or the giving of notice, result in a default or event of
default under any agreement binding the Company or any Subsidiary, which default
or event of default would or is likely to have a material adverse effect on the
business, assets, operations (including results thereof), liabilities,
properties, condition (including financial condition) or prospects of the
Company or any of its Subsidiaries, individually or in the aggregate;

 

(xiv)                       either (x) the Intellectual Property Rights (as
defined in the Securities Purchase Agreement) described on Schedule
4(a)(xiv) (the “Special Intellectual Property”) shall not be (or shall cease to
be) in full force and effect and valid and subsisting Intellectual Property
Rights (as defined in the Securities Purchase Agreement) of the Company or any
of its Subsidiaries, as applicable, in all respects, (y) the Company or any of
its Subsidiaries shall not own or possess sufficient rights to use the Special
Intellectual Property in its business or (z) the Company or any of its
Subsidiaries shall have received notice of the existence of a claim, reasonably
likely to succeed on its merits in a court of a competent jurisdiction, by any
Person that the Special Intellectual Property infringes on the Intellectual
Property Rights of such Person;

 

10

--------------------------------------------------------------------------------


 

(xv)                          (x) any awards and grants pursuant to the
agreements listed on Schedule 3(rr) to the Securities Purchase Agreement (the
“Grants”) shall be revoked, withdrawn or shall cease to belong to (or, if
applicable, be paid or payable to or be required to be repaid or returned by)
the Company or any of its Subsidiaries, as applicable, or (y) the Company or any
of its Subsidiaries, as applicable, shall fail to satisfy the conditions, if
any, to the continuance of any such Grant;

 

(xvi)                       other than as specifically set forth in, or
otherwise covered by, another clause of this Section 4(a), the Company or any
Subsidiary breaches any representation, warranty, covenant or other term or
condition of any Transaction Document, except, in the case of a breach of a
covenant or other term or condition that is curable, only if such breach remains
uncured for a period of three (3) consecutive Trading Days;

 

(xvii)                    a false or inaccurate certification (including a false
or inaccurate deemed certification) by the Company that the Equity Conditions
are satisfied, that there has been no Equity Conditions Failure or as to whether
any Event of Default has occurred;

 

(xviii)                 any breach or failure in any respect by the Company or
any Subsidiary to comply with any provision of Section 15 of this Note;

 

(xix)                       any Company Material Adverse Effect occurs;

 

(xx)                          any provision of any Transaction Document
(including, without limitation, the Security Documents (as defined in the
Securities Purchase Agreement) and the Guaranties (as defined in the Securities
Purchase Agreement)) shall at any time for any reason (other than pursuant to
the express terms thereof) cease to be valid and binding on or enforceable
against the parties thereto, or the validity or enforceability thereof shall be
contested by any party thereto, or a proceeding shall be commenced by the
Company or any Subsidiary or any governmental authority having jurisdiction over
any of them, seeking to establish the invalidity or unenforceability thereof, or
the Company or any Subsidiary shall deny in writing that it has any liability or
obligation purported to be created under any Transaction Document (including,
without limitation, the Security Documents and the Guaranties);

 

(xxi)                       the Security Documents shall for any reason fail or
cease to create a separate valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien on the Collateral
(as defined in the US Security Agreement (as defined in the Securities Purchase
Agreement)) and the Collateral (as defined in the Canada Security Agreement (as
defined in the Securities Purchase Agreement)), in each case, in favor of each
of the Secured Parties (as defined in the Security Agreement);

 

(xxii)                    if any of the individuals listed on Schedule
4(a)(xxii) attached hereto cease to be employees of the Company or cease to hold
the office set forth opposite such individual’s name on Schedule
4(a)(xxii) attached hereto;

 

11

--------------------------------------------------------------------------------


 

(xxiii)                 any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty
which causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could have a
Material Adverse Effect; or

 

(xxiv)                any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.

 

(b)                                 Notice of an Event of Default; Redemption
Right. Upon the occurrence of an Event of Default with respect to this Note or
any Other Note, the Company shall within one (1) Business Day deliver written
notice thereof via facsimile and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time during the
period commencing on the earlier of the Holder’s receipt of an Event of Default
Notice and the Holder becoming aware of an Event of Default and, solely to the
extent the Company has delivered an Event of Default Notice with respect to each
such Event of Default then outstanding, ending on the sixtieth (60th) days after
the later of (x) the date all such Events of Default have been cured and (y) the
date of the last Event of Default Notice delivered to the Holder, the Holder may
require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion of
this Note the Holder is electing to redeem (“Event of Default Redemption
Amount”).  Each portion of this Note subject to redemption by the Company
pursuant to this Section 4(b) shall be redeemed by the Company at a price equal
to the product of (A) the Conversion Amount to be redeemed multiplied by (B) the
Redemption Premium, except that, in the case of an Event of Default described in
any of paragraphs (i), (ii), (iii), (iv), (v) or (vii) of Section 4(a) hereof
or, solely with respect to any breach of any term or condition of the covenants
set forth in Section 4 of the Securities Purchase Agreement (other than the
covenants set forth in clauses (a), (d), (m), (s), (y) and (z) of such
Section 4), the Warrants, the Notes or the Registration Rights Agreement, in
each case, that is not specifically set forth in, or otherwise covered by,
another clause of Section 4(a) hereof, paragraph (xvi) of Section 4(a) hereof,
the portion of this Note so subject to redemption shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the Conversion
Amount to be redeemed multiplied by (B) the Redemption Premium, and (ii) the
product of (X) the Conversion Rate with respect to the Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption Notice
multiplied by (Y) the product of (1) the Redemption Premium multiplied by
(2) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date immediately preceding such Event of
Default and ending on the date the Company makes the entire payment required to
be made under this Section 4(b) (as applicable, the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 13. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 4, but subject to Section 3(d),

 

12

--------------------------------------------------------------------------------


 

until the Event of Default Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 4(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to the terms of this
Note.  In the event of a partial redemption of this Note pursuant hereto, the
Principal amount redeemed shall be deducted from the Installment
Amount(s) relating to the applicable Installment Date(s) as set forth in the
Event of Default Redemption Notice. In the event of the Company’s redemption of
any portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

 

5.                                      RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)                                 Assumption. The Company shall not enter into
or be party to a Fundamental Transaction unless (i) the Successor Entity assumes
in writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this
Section 5(a) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and reasonably approved by the Holder prior to such
Fundamental Transaction, including agreements to deliver to each holder of Notes
in exchange for such Notes a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount and interest rate equal
to the principal amounts then outstanding and the interest rates of the Notes
held by such holder, having similar conversion rights as the Notes and having
similar ranking to the Notes, and reasonably satisfactory to the Holder and
(ii) the Successor Entity (including its Parent Entity) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market. Upon the occurrence of any Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of a Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of such Fundamental Transaction, in lieu of the shares of the
Company’s Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Sections 6 and 17, which shall continue
to be receivable thereafter) issuable upon the conversion or redemption of the
Notes prior to such Fundamental Transaction, such shares of the publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to such Fundamental Transaction (without regard to any limitations on the
conversion of this

 

13

--------------------------------------------------------------------------------


 

Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note.  The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

 

(b)                                 Notice of a Change of Control; Redemption
Right. No sooner than twenty (20) Trading Days nor later than ten (10) Trading
Days prior to the consummation of a Change of Control (the “Change of Control
Date”), but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Change of Control Notice”). At any time during the period
beginning after the Holder’s receipt of a Change of Control Notice or the Holder
becoming aware of a Change of Control if a Change of Control Notice is not
delivered to the Holder in accordance with the immediately preceding sentence
(as applicable) and ending on the later of twenty (20) Trading Days after
(A) consummation of such Change of Control or (B) the date of receipt of such
Change of Control Notice, the Holder may require the Company to redeem all or
any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to redeem.
The portion of this Note subject to redemption pursuant to this Section 5 shall
be redeemed by the Company in cash at a price equal to the greatest of (i) the
product of (w) the Change of Control Redemption Premium multiplied by (y) the
Conversion Amount being redeemed, (ii) the product of (x) the Change of Control
Redemption Premium multiplied by (y) the product of (A) the Conversion Amount
being redeemed multiplied by (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the Common Stock during the period beginning on
the date immediately preceding the earlier to occur of (1) the consummation of
the Change of Control and (2) the public announcement of such Change of Control
and ending on the date the Holder delivers the Change of Control Redemption
Notice by (II) the Conversion Price then in effect and (iii) the product of
(y) the Change of Control Redemption Premium multiplied by (z) the product of
(A) the Conversion Amount being redeemed multiplied by (B) the quotient of
(I) the aggregate cash consideration and the aggregate cash value of any
non-cash consideration per share of Common Stock to be paid to the holders of
the shares of Common Stock upon consummation of such Change of Control (any such
non-cash consideration constituting publicly-traded securities shall be valued
at the highest of the Closing Sale Price of such securities as of the Trading
Day immediately prior to the consummation of such Change of Control, the Closing
Sale Price of such securities on the Trading Day immediately following the
public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the Conversion
Price then in effect (the “Change of Control Redemption Price”). Redemptions
required by this Section 5 shall be made in accordance with the provisions of
Section 13 and shall have priority to payments to stockholders in connection
with such Change of Control. To the extent redemptions required by this
Section 5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such

 

14

--------------------------------------------------------------------------------


 

redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any Late Charges thereon)
is paid in full, the Conversion Amount submitted for redemption under this
Section 5(b) (together with any Late Charges thereon) may be converted, in whole
or in part, by the Holder into Common Stock pursuant to Section 3.  In the event
of a partial redemption of this Note pursuant hereto, the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Change of Control Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 5(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 

6.                                      RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS
AND OTHER CORPORATE EVENTS.

 

(a)                                 Purchase Rights. In addition to any
adjustments pursuant to Section 7 below, if at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

(b)                                 Other Corporate Events. In addition to and
not in substitution for any other rights hereunder, prior to the consummation of
any Fundamental Transaction pursuant to which holders of shares of Common Stock
are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that the Holder will thereafter have the
right to receive upon a conversion of this Note (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such

 

15

--------------------------------------------------------------------------------


 

Corporate Event (without taking into account any limitations or restrictions on
the convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7.                                      RIGHTS UPON ISSUANCE OF OTHER
SECURITIES.

 

(a)                                 Adjustment of Conversion Price upon Issuance
of Common Stock.  If and whenever on or after the Issuance Date the Company
issues or sells, or in accordance with this Section 7(a) is deemed to have
issued or sold, any shares of Common Stock (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding any Excluded Securities issued or sold or deemed to have been issued
or sold) for a consideration per share (the “New Issuance Price”) less than a
price equal to the Conversion Price in effect immediately prior to such issue or
sale or deemed issuance or sale (such Conversion Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then, immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the lesser of (x) the
Conversion Price then in effect and (y) 110% of the New Issuance Price. For all
purposes of the foregoing (including, without limitation, determining the
adjusted Conversion Price and consideration per share under this Section 7(a)),
the following shall be applicable:

 

(i)                                     Issuance of Options.  If the Company in
any manner grants or sells any Options and the lowest price per share for which
one share of Common Stock is issuable upon the exercise of any such Option or
upon conversion, exercise or exchange of any Convertible Securities issuable
upon exercise of any such Option is less than the Applicable Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the granting or sale of such Option for
such price per share. For purposes of this Section 7(a)(i), the “lowest price
per share for which one share of Common Stock is issuable upon the exercise of
any such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option and (y) the lowest exercise price set forth in such
Option for which one share of Common Stock is issuable upon the exercise of any
such Options or upon conversion, exercise or exchange of any Convertible
Securities issuable upon

 

16

--------------------------------------------------------------------------------


 

exercise of any such Option, minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

(ii)                                  Issuance of Convertible Securities. If the
Company in any manner issues or sells any Convertible Securities and the lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof is less than the Applicable Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 7(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange thereof” shall be
equal to (1) the lower of (x) the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to one share of Common
Stock upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security and (y) the lowest conversion
price set forth in such Convertible Security for which one share of Common Stock
is issuable upon conversion, exercise or exchange thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock upon conversion, exercise
or exchange of such Convertible Securities, and if any such issue or sale of
such Convertible Securities is made upon exercise of any Options for which
adjustment of the Conversion Price has been or is to be made pursuant to other
provisions of this Section 7(a), except as contemplated below, no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

 

(iii)                               Change in Option Price or Rate of
Conversion. If the purchase or exercise price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exercise
or exchange of any Convertible Securities, or the rate at which any Convertible
Securities are convertible into or exercisable or exchangeable for shares of
Common Stock increases or decreases at any time, the Conversion Price in effect
at the time of such increase or decrease shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such increased or decreased purchase price,
additional consideration or increased or decreased conversion rate (as the case
may be) at the time initially granted, issued or sold. For purposes of this

 

17

--------------------------------------------------------------------------------


 

Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Issuance Date are increased or decreased in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the shares of Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease. No adjustment pursuant to this
Section 7(a) shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.

 

(iv)                              Calculation of Consideration Received. If any
Option or Convertible Security or Adjustment Right is issued or deemed issued in
connection with the issuance or sale or deemed issuance or sale of any other
securities of the Company, together comprising one integrated transaction,
(x) such Option or Convertible Security (as applicable) or Adjustment Right (as
applicable) will be deemed to have been issued for consideration equal to the
Black Scholes Consideration Value thereof and (y) the other securities issued or
sold or deemed to have been issued or sold in such integrated transaction shall
be deemed to have been issued for consideration equal to the difference of
(I) the aggregate consideration received or receivable by the Company minus
(II) the Black Scholes Consideration Value of each such Option or Convertible
Security (as applicable) or Adjustment Right (as applicable).  If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor will be
deemed to be the net amount of consideration received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

(v)                                 Record Date. If the Company takes a record
of the holders of shares of Common Stock for the purpose of entitling them
(A) to receive a dividend or other distribution payable in shares of Common
Stock, Options or in Convertible

 

18

--------------------------------------------------------------------------------


 

Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b)                                 Adjustment of Conversion Price upon
Subdivision or Combination of Common Stock. Without limiting any provision of
Section 5 or Section 7(a), if the Company at any time on or after the Issuance
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced.  Without limiting any
provision of Section 5 or Section 7(a), if the Company at any time on or after
the Issuance Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7(b) shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7(b) occurs during the period that a Conversion Price is calculated
hereunder, then the calculation of such Conversion Price shall be adjusted
appropriately to reflect such event.

 

(c)                                  Holder’s Right of Alternative Conversion
Price.  Subject to Section 4(n) of the Securities Purchase Agreement, in
addition to and not in limitation of the other provisions of this Section 7, if
the Company in any manner issues or sells or enters into any agreement to issue
or sell, any Common Stock, Options or Convertible Securities (any such
securities, “Variable Price Securities”) after the Issuance Date that are
issuable pursuant to such agreement or convertible into or exchangeable or
exercisable for shares of Common Stock pursuant to such Options or Convertible
Securities, as applicable, at a price which varies or may vary with the market
price of the shares of Common Stock, including by way of one or more reset(s) to
a fixed price, but exclusive of such formulations reflecting customary
anti-dilution provisions (such as share splits, share combinations, share
dividends and similar transactions) (each of the formulations for such variable
price being herein referred to as, the “Variable Price”), the Company shall
provide written notice thereof via facsimile and overnight courier to the Holder
on the date of such agreement and/or the issuance of such Convertible Securities
or Options, as applicable.  Subject to Section 4(n) of the Securities Purchase
Agreement, from and after the date the Company enters into such agreement or
issues any such Variable Price Securities, the Holder shall have the right, but
not the obligation, in its sole discretion to substitute the Variable Price for
the Conversion Price upon conversion of this Note by designating in the
Conversion Notice delivered upon any conversion of this Note that solely for
purposes of such conversion the Holder is relying on the Variable Price rather
than the Conversion Price then in effect.  The Holder’s election to rely on a
Variable Price for a particular conversion of this Note shall not obligate the
Holder to rely on a Variable Price for any future conversion of this Note.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Stock Combination Event Adjustments.  If at
any time and from time to time on or after the Issuance Date there occurs any
stock split, stock dividend, stock combination recapitalization or other similar
transaction involving the Common Stock (each, a “Stock Combination Event”) and
the product of (i) the quotient determined by dividing (x) the Conversion Price
in effect immediately prior to the Stock Combination Event by (y) the quotient
determined by dividing (A) the sum of the VWAP of the Common Stock on each day
of the fifteen (15) Trading Day period immediately prior to the Stock
Combination Event, divided by (B) fifteen (15); and (ii) the quotient determined
by dividing (x) the sum of the VWAP of the Common Stock on each day of the
fifteen (15) Trading Day period immediately following the date of such Stock
Combination Event, divided by (y) fifteen (15) (each, an “Event Market Price”)
is less than the Conversion Price then in effect (after giving effect to the
adjustment in Section 7(b) above), then on the sixteenth (16th) Trading Day
immediately following such Stock Combination Event, the Conversion Price then in
effect on such sixteenth (16th) Trading Day (after giving effect to the
adjustment in Section 7(b) above) shall be reduced (but in no event increased)
to the Event Market Price.  For the avoidance of doubt, if the adjustment in the
immediately preceding sentence would otherwise result in an increase in the
Conversion Price hereunder, no adjustment shall be made.

 

(e)                                  Other Events. In the event that the Company
(or any Subsidiary) shall take any action to which the provisions hereof are not
strictly applicable, or, if applicable, would not operate to protect the Holder
from dilution or if any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(e) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.

 

(f)                                   Adjustments. If immediately following the
close of business on each of (I) the later of (x) the last Trading Day of
December 2012 and (y) the four month anniversary of the immediately preceding
Adjustment Date and (II) the sixtieth consecutive Trading Day immediately
following (i) such date the applicable Registration Statement filed pursuant to
the Registration Rights Agreement shall be effective and the prospectus
contained therein shall be available for the resale by the Holder of all of the
Registrable Securities (as defined in the Registration Rights Agreement) (which,
solely for clarification purposes, includes all shares of Common Stock issuable
upon conversion of the Notes or otherwise pursuant to the terms of the Notes and
upon exercise of the Warrants (without regard for any limitations on conversion,
issuance or exercise set forth therein) in accordance with the terms of the
Registration Rights Agreement) or, (ii) if earlier, each of (x) November 6, 2012
or such later date thereafter when the Company

 

20

--------------------------------------------------------------------------------


 

shall have satisfied its current public information requirement under Rule
144(c)(1) and (y) the initial Effective Date (as defined in the Registration
Rights Agreement) (each, as applicable, an “Adjustment Date”), the Conversion
Price then in effect exceeds the Market Price as of such Adjustment Date (the
“Adjusted Conversion Price”), the Conversion Price hereunder shall be reset to
the Adjusted Conversion Price as of such Adjustment Date (each, a “Conversion
Price Adjustment”).  Notwithstanding the foregoing, to the extent the Holder
delivers one or more Conversion Notices to the Company during the sixty Trading
Day period ending on and including the Adjustment Date with respect to a
Conversion Price Adjustment, in addition to the shares of Common Stock issued or
issuable to the Holder with respect to each such Conversion Notice, on the later
of (A) the applicable Share Delivery Date with respect to such Conversion Notice
and (B) the applicable Adjustment Date, the Holder shall receive an additional
number of shares of Common Stock equal to the difference of (x) the quotient of
(I) the Conversion Amount with respect to such Conversion Notice, divided by
(II) the Adjusted Conversion Price, less (y) the number of shares of Common
Stock issued or otherwise issuable to the Holder with respect to such Conversion
Notice.  Except as otherwise provided in this Section 7(f), the Adjusted
Conversion Price, if any, shall not apply to any Conversion Amount converted
into Common Stock prior to such Adjustment Date.

 

8.                                      [RESERVED].

 

9.                                      HOLDER’S RIGHT OF OPTIONAL REDEMPTION. 
At any time from and after the thirty (30) month anniversary of the Subscription
Date, the Holder shall have the right, in its sole discretion, to require that
the Company redeem (an “Optional Redemption”) all or any portion of the
Conversion Amount of this Note by delivering written notice thereof (an
“Optional Redemption Notice”) to the Company.  The Optional Redemption Notice
shall indicate the Conversion Amount the Holder is electing to have redeemed
(the “Optional Redemption Amount”). The portion of this Note subject to
redemption pursuant to this Section 9 shall be redeemed by the Company in cash
at a price equal to 100% of the Optional Redemption Amount (the “Optional
Redemption Price”).  Redemptions required by this Section 9 shall be made in
accordance with the provisions of Section 13.  Notwithstanding anything to the
contrary in this Section 9, but subject to Section 3(d), until the Holder
receives the Optional Redemption Price, the Optional Redemption Amount may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3, and any such conversion shall reduce the Optional Redemption Amount
in the manner set forth by the Holder in the applicable Conversion Notice.

 

10.                               NONCIRCUMVENTION. The Company hereby covenants
and agrees that the Company will not, by amendment of its Certificate of
Incorporation (as defined in the Securities Purchase Agreement), Bylaws (as
defined in the Securities Purchase Agreement) or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Note, and will
at all times in good faith carry out all of the provisions of this Note and take
all action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon conversion
of this Note above the Conversion Price then in effect, (ii) shall take all such
actions as may be necessary or

 

21

--------------------------------------------------------------------------------


 

appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note, and
(iii) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).

 

11.                               RESERVATION OF AUTHORIZED SHARES.

 

(a)                                 Reservation. The Company shall initially
reserve out of its authorized and unissued Common Stock a number of shares of
Common Stock for each of the Notes equal to 150% of the entire Conversion Rate
with respect to the entire Conversion Amount of each such Note as of the
Issuance Date.  So long as any of the Notes are outstanding, the Company shall
take all action necessary to reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of effecting the conversion of
the Notes, 150% of the number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of all of the Notes then outstanding,
provided that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions) (the “Required
Reserve Amount”).  The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the original
principal amount of the Notes held by each holder on the Closing Date or
increase in the number of reserved shares (as the case may be) (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorization Share Allocation. Any shares of Common
Stock reserved and allocated to any Person which ceases to hold any Notes shall
be allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

 

(b)                                 Insufficient Authorized Shares. If,
notwithstanding Section 11(a), and not in limitation thereof, at any time while
any of the Notes remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of

 

22

--------------------------------------------------------------------------------


 

Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.  In the event that the Company is
prohibited from issuing shares of Common Stock upon any conversion due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorization Failure Shares”), in lieu of
delivering such Authorization Failure Shares to the Holder, the Company shall
pay cash in exchange for the redemption of such portion of the Conversion Amount
convertible into such Authorized Failure Shares at a price equal to the sum of
(i) the product of (x) such number of Authorization Failure Shares and (y) the
Closing Sale Price on the Trading Day immediately preceding the date the Holder
delivers the applicable Conversion Notice with respect to such Authorization
Failure Shares to the Company and (ii) to the extent the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by he Holder of Authorization Failure Shares, any
brokerage commissions and other out-of-pocket expenses, if any, of the Holder
incurred in connection therewith.

 

12.                               COMPANY OPTIONAL REDEMPTION.  If at any time
after the Issuance Date, (i) the Closing Sale Price of the Common Stock listed
on the Principal Market exceeds $17.01 (as adjusted for stock splits,
recapitalizations and similar events) for thirty (30) consecutive Trading Days
(the “Company Optional Redemption Measuring Period”), and (ii) no Equity
Conditions Failure then exists, the Company shall have the right to redeem all,
but not less than all, of the Conversion Amount then remaining under this Note
(the “Company Optional Redemption Amount”) and the Conversion Amount (as defined
in the Other Notes) then outstanding under the Other Notes on the Company
Optional Redemption Date (as defined below) (a “Company Optional Redemption”). 
The portion of this Note subject to redemption pursuant to this Section 12 shall
be redeemed by the Company in cash at a price (the “Company Optional Redemption
Price”) equal to 100% of the Conversion Amount of this Note then outstanding. 
The Company may exercise its right to require redemption under this Section 12
by delivering an irrevocable written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes (the “Company
Optional Redemption Notice” and the date all of the holders of Notes received
such notice is referred to as the “Company Optional Redemption Notice Date”). 
The Company may deliver only one Company Optional Redemption Notice in any
ninety (90) day period.  The Company Optional Redemption Notice shall (x) state
the date on which the Company Optional Redemption shall occur (the “Company
Optional Redemption Date”) which date shall not be less than sixty (60) calendar
days nor more than ninety (90) calendar days following the Company Optional
Redemption Notice Date, (y) certify that there has been no Equity Conditions
Failure, and (z) state the aggregate Conversion Amount of the Notes which is
being redeemed in such Company Optional Redemption from the Holder and all of
the other holders of the Notes pursuant to this Section 12  (and analogous
provisions under the Other Notes) on the Company Optional Redemption Date. 
Notwithstanding anything herein to the contrary, (i) if an Equity Conditions
Failure occurs at any time prior to the Company Optional Redemption Date, (A)
the Company shall provide the Holder a subsequent notice to that effect and (B)
unless the Holder waives the applicable Equity Conditions Failure, as
applicable, the Company Optional Redemption shall be cancelled and the
applicable Company Optional Redemption Notice shall be null and void and (ii) at
any time prior to the date the Company Optional Redemption Price is paid, in
full, the Company Optional Redemption Amount may be converted, in whole or in
part, by the Holders into Common Shares

 

23

--------------------------------------------------------------------------------


 

pursuant to Section 3.  All Conversion Amounts converted by the Holder after the
Company Optional Redemption Notice Date shall reduce the Company Optional
Redemption Amount of this Note required to be redeemed on the Company Optional
Redemption Date.  Redemptions made pursuant to this Section 12 shall be made in
accordance with Section 13.

 

13.                               REDEMPTIONS.

 

(a)                                 Mechanics. The Company shall deliver the
applicable Event of Default Redemption Price to the Holder in cash within five
(5) Business Days after the Company’s receipt of the Holder’s Event of Default
Redemption Notice. The Company shall deliver the applicable Optional Redemption
Price to the Holder in cash within five (5) Business Days after the Company’s
receipt of the Holder’s Optional Redemption Notice. If the Holder has submitted
a Change of Control Redemption Notice in accordance with Section 5(b), the
Company shall deliver the applicable Change of Control Redemption Price to the
Holder in cash concurrently with the consummation of such Fundamental
Transaction if such notice is received prior to the consummation of such
Fundamental Transaction and within five (5) Business Days after the Company’s
receipt of such notice otherwise.  The Company shall deliver the applicable
Company Installment Redemption Price to the Holder in cash on the applicable
Installment Date.  The Company shall deliver the applicable Company Optional
Redemption Price to the Holder in cash on the applicable Company Optional
Redemption Date.  In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 20(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 20(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Event of Default Redemption Price, Change of Control Redemption Price
or Company Installment Redemption Price (as the case may be) minus (2) the
Principal portion of the Conversion Amount submitted for redemption and (z) the
Conversion Price of this Note or such new Notes (as the case may be) shall be
automatically adjusted with respect to each conversion effected thereafter by
the Holder to the lowest of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided, (B) 85% of the lowest Closing
Bid Price of the Common Stock during the period beginning on and including the
date on which the applicable Redemption Notice is delivered to the Company and
ending on and including the date on which the applicable Redemption Notice is
voided and (C) 85% of the VWAP of the Common Stock for the five (5) Trading Day
period immediately preceding the Conversion Date of the applicable conversion.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise

 

24

--------------------------------------------------------------------------------


 

of its rights following such notice shall not affect the Company’s obligations
to make any payments of Late Charges which have accrued prior to the date of
such notice with respect to the Conversion Amount subject to such notice.

 

(b)                                 Redemption by Other Holders. Upon the
Company’s receipt of notice from any of the holders of the Other Notes for
redemption or repayment as a result of an event or occurrence substantially
similar to the events or occurrences described in Section 4(b), Section 5(b) or
Section 9 (each, an “Other Redemption Notice”), the Company shall immediately,
but no later than one (1) Business Day of its receipt thereof, forward to the
Holder by facsimile a copy of such notice. If the Company receives a Redemption
Notice and one or more Other Redemption Notices, during the seven (7) Business
Day period beginning on and including the date which is three (3) Business Days
prior to the Company’s receipt of the Holder’s applicable Redemption Notice and
ending on and including the date which is three (3) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice and the Company
is unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 

14.                               VOTING RIGHTS. The Holder shall have no voting
rights as the holder of this Note, except as required by law (including, without
limitation, Title XXXVI, Chapter 617 of the Florida Statutes) and as expressly
provided in this Note.

 

15.                               COVENANTS. Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms:

 

(a)                                 Rank. All payments due under this Note (a)
shall rank pari passu with all Other Notes and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries.

 

(b)                                 Incurrence of Indebtedness. The Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) other Permitted Indebtedness.

 

(c)                                  Existence of Liens. The Company shall not,
and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

 

(d)                                 Restricted Payments.

 

(i)                                     The Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, defease, repurchase, repay
or make any payments

 

25

--------------------------------------------------------------------------------


 

in respect of, by the payment of cash or cash equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any Indebtedness (other than Permitted
Indebtedness, excluding for this purpose Permitted Subordinated Indebtedness and
the Subordinated Notes (as defined in the Securities Purchase Agreement)),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, except with the net proceeds of any offering of
equity securities of the Company occurring after the Issuance Date (“Equity
Financing Proceeds”).

 

(ii)                                  The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Indebtedness (other than the Notes), whether by way of payment in respect
of principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(e)                                  Restriction on Redemption and Cash
Dividends. The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on any of its capital stock or other
equity securities, Convertible Securities or Options (other than (i) dividends
or distributions by a wholly-owned Subsidiary to the Company or any other
wholly-owned Subsidiary, (ii) in connection with a Fundamental Transaction, the
redemption of the Warrants in accordance therewith, or (iii) the repurchase of
securities of the Company from Legend Pictures Funding, LLC (or an affiliate
thereof), Falcon Mezzanine Partners II, L.P. (or an affiliate thereof) and/or
Beijing Galloping Horse Film Co., Ltd. (or an affiliate thereof) pursuant to put
agreements with such Persons, but only to the extent that Equity Financing
Proceeds are used by the Company to make any payments in connection with such
repurchases).

 

(f)                                   Restriction on Transfer of Assets. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, sell, lease, license, assign, transfer, spin-off,
split-off, close, convey or otherwise dispose of any assets or rights of the
Company or any Subsidiary owned or hereafter acquired whether in a single
transaction or a series of related transactions (each, a “Restricted Transfer”),
other than (i) Restricted Transfers by the Company or any of its Subsidiaries
that, in the aggregate, do not have a fair market value in excess of $500,000 in
any twelve (12) month period and (ii) any Restricted Transfer by the Company or
any of its Subsidiaries occurring in an arms length transaction in which the
proceeds of such Restricted Transfer (x) that consists of Cash deposited in the
Lockbox Account (as defined below) and (y) that consists of non-Cash assets,
valued at the fair market value of such non-Cash Assets, as determined jointly
by the Company and the Collateral Agent, in good faith (or, a third

 

26

--------------------------------------------------------------------------------


 

party independent appraiser selected by the Collateral Agent and approved by the
Company) (the “Non-Cash FMV Amount”), that is accompanied by a concurrent
deposit of Cash in the Lockbox Account in an amount equal to such Non-Cash FMV
Amount.  Notwithstanding the foregoing, neither the Company nor any of its
Subsidiaries shall consummate any Restricted Transfer of the assets described on
Schedule 15(f) attached hereto unless the Company or such Subsidiary, as
applicable, shall have received at least the minimum net proceeds set forth
opposite the name of such asset on Schedule 15(f) attached hereto, and otherwise
complied with this Section 15(f).

 

(g)                                  Maturity of Indebtedness. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, permit any Indebtedness of the Company or any of the Subsidiaries to
mature or accelerate prior to the Maturity Date.

 

(h)                                 Change in Nature of Business. The Company
shall not, and the Company shall cause each of its Significant Subsidiaries to
not, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Company
and each of its Significant Subsidiaries on the Issuance Date or any business
substantially related or incidental thereto.  The Company shall not, and the
Company shall cause each of its Significant Subsidiaries to not, directly or
indirectly, modify its or their corporate structure or purpose.

 

(i)                                     Preservation of Existence, Etc.  The
Company shall maintain and preserve, and cause each of its Significant
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Significant Subsidiaries to become or
remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

 

(j)                                    Maintenance of Properties, Etc.  The
Company shall maintain and preserve, and cause each of its Significant
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Significant Subsidiaries to comply, at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any loss or forfeiture thereof or thereunder.

 

(k)                                 Maintenance of Intellectual Property. The
Company will, and will cause each of its Subsidiaries to, take all action
necessary or advisable to maintain all of the Intellectual Property Rights of
the Company and/or any of its Subsidiaries that are necessary or material to the
conduct of its business in full force and effect.

 

(l)                                     Maintenance of Insurance.  The Company
shall maintain, and cause each of its Significant Subsidiaries to maintain,
insurance with responsible and reputable insurance companies or associations
(including, without limitation, comprehensive general liability, hazard, rent
and business interruption insurance) with respect to its properties (including
all real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any governmental authority having

 

27

--------------------------------------------------------------------------------


 

jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated.

 

(m)                             Transactions with Affiliates.  The Company shall
not, nor shall it permit any of its Subsidiaries to, enter into, renew, extend
or be a party to, any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
affiliate, except in the ordinary course of business in a manner and to an
extent consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 

(n)                                 Restricted Issuances.  The Company shall
not, directly or indirectly, without the prior written consent of the holders of
a majority in aggregate principal amount of the Notes then outstanding, (i)
issue any Notes (other than as contemplated by the Securities Purchase Agreement
and the Notes) or (ii) issue any other securities that would cause a breach or
default under the Notes or the Warrants.

 

(o)                                 New Subsidiaries.  Simultaneously with the
acquisition or formation of each New Subsidiary, the Company shall cause such
New Subsidiary to execute, and deliver to each holder of Notes, all Security
Documents (as defined in the Securities Purchase Agreement) and Guaranties (as
defined in the Securities Purchase Agreement) as requested by the Collateral
Agent (as defined in the Securities Purchase Agreement).  The Company shall also
deliver to the Secured Parties (as defined in the Security Documents) an opinion
of counsel to such New Subsidiary that is reasonably satisfactory to the Secured
Parties covering such legal matters with respect to such New Subsidiary becoming
a guarantor of the Company’s obligations, executing and delivering the Security
Documents and the Guaranties and any other matters that the Secured Parties may
reasonably request.  The Company shall deliver, or cause the applicable
Subsidiary to deliver to the Collateral Agent, each of the physical stock
certificates of such New Subsidiary, along with undated stock powers for each
such certificates, executed in blank (or, if any such shares of capital stock
are uncertificated, confirmation and evidence reasonably satisfactory to the
Secured Parties that the security interest in such uncertificated securities has
been transferred to and perfected by the Secured Parties, in accordance with
Sections 8-313, 8-321 and 9-115 of the Uniform Commercial Code or any other
similar or local or foreign law that may be applicable) (except to the extent
the Company or such Subsidiary is obligated to deliver such certificates to the
Senior Lender pursuant to the Senior Indebtedness).

 

(p)                                 Change in Collateral; Collateral Records. 
The Company shall (i) give the Collateral Agent not less than thirty (30) days’
prior written notice of any change in the location of any Collateral (as defined
in the Security Documents), other than to locations set forth in the Perfection
Certificate (as defined in the Securities Purchase Agreement) hereto and with
respect to which the Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, (ii) advise the Collateral Agent
promptly, in sufficient detail, of any material adverse change relating to the
type, quantity or quality of

 

28

--------------------------------------------------------------------------------


 

the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent may
reasonably require, designating, identifying or describing the Collateral.

 

(q)                                 Controlled Accounts; Lockbox Balance;
Lockbox Account.

 

(i)                                     The Company shall establish and maintain
Controlled Account Agreements with the Collateral Agent (as each such term is
defined in the US Security Agreement) and each bank listed on Schedule 15(q)(i)
attached hereto (each, a “Controlled Account Bank”), in form and substance
reasonably acceptable to the Collateral Agent.  Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any and all instructions originated by the Collateral
Agent directing the disposition of the funds in each account maintained at such
bank on behalf of Company and/or its Subsidiaries (each such account a
“Controlled Account” and collectively, the “Controlled Accounts”) without
further consent by the Company or any such Subsidiaries, (B) the Controlled
Account Bank waives, subordinates or agrees not to exercise any rights of setoff
or recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) with respect to each such Controlled Account, the Controlled
Account Bank shall not comply with any instructions, directions or orders of any
form with respect to such Controlled Accounts other than instructions,
directions or orders originated by the Collateral Agent.

 

(ii)                                  If at any time on or after the Closing
Date, the average daily balance of any account of the Company that is not
subject to an account control agreement in favor of the Collateral Agent exceeds
$100,000 during any calendar month (including the calendar month in which the
Closing Date occurs), the Company shall, within twenty (20) Business Days
following the last day of such calendar month, deliver to the Collateral Agent
an account control agreement, in form and substance reasonably satisfactory to
the Collateral Agent, duly executed by the Company and the depositary bank in
which such account is maintained.

 

(iii)                               Notwithstanding anything to the contrary
contained in clause 15(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the date that is twenty (20) Business Days following
the Closing Date, the total aggregate amount of the Company’s cash that is not
subject to a control agreement in favor of the Collateral Agent exceeds $250,000
(the “Maximum Free Cash Amount”), the Company shall within two (2) Business Days
following such date, transfer to an account subject to an account agreement in
favor of the Collateral Agent an amount sufficient to reduce the total aggregate
amount of the Company’s cash that is not subject to an account control agreement
in favor of the Holder to an amount not in excess of the Maximum Free Cash
Amount.

 

29

--------------------------------------------------------------------------------


 

(iv)                              The Company shall establish and maintain a
Controlled Account (the “Lockbox Account”) at a banking institution designated
by the Company within fifteen (15) Business Days after the Issuance Date that is
reasonably acceptable to the Holder (the “Lockbox Bank”), which Lockbox Account
shall be subject to an account control agreement that provides that (x) no
amounts deposited in such Lockbox Account shall be released by the Lockbox Bank
without the prior written consent of the Collateral Agent and (y) if on any
Trading Day the aggregate available Cash balance in the Lockbox Account exceeds
the Note Obligations (as defined below) (the amount of such excess, the “Excess
Amount”), the Collateral Agent shall, upon the written request of the Company,
promptly deliver to the Company and the Lockbox Bank a written authorization to
transfer such Excess Amount from the Lockbox Account to any other Controlled
Account designated by the Company in writing.  For the avoidance of doubt, the
Company or any of its Subsidiaries may voluntarily make additional deposits (not
otherwise required under this Note) of any Cash amount into the Lockbox Bank at
any time.

 

(v)                                 If at any time the aggregate available Cash
balance in the Lockbox Account exceeds 2/3rds of the sum of the principal and
accrued and unpaid interest, fees, costs and expenses and other obligations
outstanding under the Notes or any other Transaction Document at such time (the
“Note Obligations”), the Company shall no longer have to comply with the
covenants set forth in Sections 15(r), (s), (t) and(u) hereof.

 

(r)                                    Revenue Sweep.  Upon the Company’s or any
of its Subsidiaries’ receipt of any of the Revenue attributable to the assets
and cash flows described on Schedule 15(r), the Company and/or such Subsidiary,
as applicable shall cause such Revenue to be deposited into (x) the Lockbox
Account until at least $10 million is held therein and (y) thereafter, the
Lockbox Account with respect to 50% of such Revenue and any Controlled Account
designated by the Company in writing with respect to the other 50% of such
Revenue (which designated Controlled Account may, for the avoidance of doubt,
include the Lockbox Account).

 

(s)                                   Subsequent Equity Offering.  The Company
shall use its best efforts to consummate, on or before December 31, 2012, an
offering (or a series of offerings) of equity of the Company with net proceeds,
in the aggregate, of at least $20 million, plus the amount of (x) any Equity
Financing Proceeds used by the Company to make payments as permitted under
Section 15(d) or 15(e) and (y) any Equity Financing Proceeds used by the Company
to fund the purchase price of any equity in any movie, film or related product,
but only to the extent that such Equity Financing Proceeds were needed in order
to enable the Company to satisfy the Free Cash Flow Test on any applicable date,
in each case, prior to the consummation of such offering (or series of
offerings).

 

(t)                                    Capital Expenditures.  The Company shall
not incur any Consolidated Building Capital Expenditures without the prior
written consent of the Collateral Agent (other than such Consolidated Building
Capital Expenditures paid with funds from any Governmental Entity (as defined in
the Securities Purchase Agreement) or other third

 

30

--------------------------------------------------------------------------------


 

party.

 

(u)                                 Financial Covenants; Announcement of
Operating Results.

 

(i)                                     Available Cash Test.  So long as this
Note is outstanding, the Company’s Available Cash as of (w) July 2, 2012 shall
equal or exceed $7.5 million, (x) August 20, 2012, August 31, 2012 and
September 28, 2012 shall equal or exceed $7.5 million, (y) September 30, 2012
shall equal or exceed $10 million and (z) the last Trading Day in each calendar
month in the Fiscal Quarter ending December 31, 2012 and each Fiscal Quarter
thereafter shall equal or exceed $10 million (the “Available Cash Test”).

 

(ii)                                  Free Cash Flow Test.  So long as this Note
is outstanding, the Company’s Free Cash Flow (x) in the aggregate for the Fiscal
Quarters ending June 30, 2012 and September 30, 2012 shall not be less than $-3
million, (y) in the aggregate for the Fiscal Quarters ending June 30, 2012,
September 30, 2012 and December 31, 2012 shall not be less than $-5 million and
(z) in any Fiscal Quarter thereafter, shall be greater than or equal to zero (0)
(the “Free Cash Flow Test”, and together with the Available Cash Test, the
“Financial Tests”).

 

(iii)                               Operating Results Announcement.  Commencing
with the Fiscal Quarter ending June 30, 2012, the Company shall publicly
disclose and disseminate (such date, the “Announcement Date”) its operating
results (the “Operating Results”) (x) for each of the first three Fiscal
Quarters of each fiscal year no later than the forty-fifth (45th) day after the
end of such Fiscal Quarter and (y) for the fourth Fiscal Quarter of each Fiscal
Year, no later than the ninetieth (90th) day after the end of such Fiscal Year
(including, without limitation, the Company’s Available Cash and Free Cash Flow
for such Fiscal Quarter), and in the event the Company shall have satisfied the
Financial Tests such announcement shall include a statement to the effect that
the Company is not in breach of the Financial Tests for such Fiscal Quarter.  On
the Announcement Date, the Company shall also provide to the Holders a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company, certifying that the Company satisfied the Financial Tests for
such Fiscal Quarter.  If the Company has failed to meet any Financial Test for
such Fiscal Quarter (a “Financial Covenant Failure”), the foregoing written
certification that the Company provides to the Holders shall also state each
Financial Test that has not been met (a “Financial Covenant Failure Notice”). 
Concurrently with the delivery of each Financial Covenant Failure Notice to the
Holders, the Company shall also make publicly available (as part of a Quarterly
Report on Form 10-Q, Annual Report on Form 10-K or on a Current Report on
Form 8-K, or otherwise) the Operating Results, the Financial Covenant Failure
Notice and the fact that an Event of Default has occurred under the Notes.

 

(v)                                 Independent Investigation.  At the request
of the Required Holders (as defined in the Securities Purchase Agreement), which
may be requested no more than once in any twelve month period, the Company shall
hire an independent, reputable investment bank selected by the Company and
approved by the Holder to investigate as to whether any breach of this
Section 15 has occurred (the “Independent Investigator”).  If the Independent
Investigator determines that such breach of this Section 15 has occurred, the
Independent Investigator shall

 

31

--------------------------------------------------------------------------------


 

notify the Company of such breach and the Company shall deliver written notice
to the Buyers of such breach.  In connection with such investigation, the
Independent Investigator may, during normal business hours, inspect all
contracts, books, records, personnel, offices and other facilities and
properties of the Company and its Subsidiaries and, to the extent available to
the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request.  The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request.  The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 

(w)                               Post-Closing Collateral Matters.  Execute and
deliver the documents and complete the tasks set forth in Section 4(y) of the
Securities Purchase Agreement, in each case within the time limits specified
therein.

 

16.                               SECURITY.  This Note and the Other Notes are
secured to the extent and in the manner set forth in the Transaction Documents
(including, without limitation, the Security Agreements, the other Security
Documents and the Guaranties).

 

17.                               PARTICIPATION.  In addition to any adjustments
pursuant to Section 7, the Holder, as the holder of this Note, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock (provided,
however, to the extent that the Holder’s right to participate in any such
dividend or distribution would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
dividend or distribution to such extent (or the beneficial ownership of any such
shares of Common Stock as a result of such dividend or distribution to such
extent) and such dividend or distribution to such extent shall be held in
abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

18.                               AMENDING THE TERMS OF THIS NOTE.  The prior
written consent of the Holder shall be required for any change or amendment to
this Note.  No consideration shall be offered or paid to the Holder to amend or
consent to a waiver or modification of any provision of this Note unless the
same consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.

 

32

--------------------------------------------------------------------------------


 

19.                               TRANSFER.  This Note and any shares of Common
Stock issued upon conversion of this Note may be offered, sold, assigned or
transferred by the Holder without the consent of the Company, subject only to
the provisions of Section 2(g) of the Securities Purchase Agreement.

 

20.                               REISSUANCE OF THIS NOTE.

 

(a)                                 Transfer. If this Note is to be transferred,
the Holder shall surrender this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 20(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 20(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of
Section 3(c)(iii) following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

 

(b)                                 Lost, Stolen or Mutilated Note. Upon receipt
by the Company of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Note (as to which a written
certification and the indemnification contemplated below shall suffice as such
evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal.

 

(c)                                  Note Exchangeable for Different
Denominations. This Note is exchangeable, upon the surrender hereof by the
Holder at the principal office of the Company, for a new Note or Notes (in
accordance with Section 20(d) and in principal amounts of at least $1,000)
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.

 

(d)                                 Issuance of New Notes. Whenever the Company
is required to issue a new Note pursuant to the terms of this Note, such new
Note (i) shall be of like tenor with this Note, (ii) shall represent, as
indicated on the face of such new Note, the Principal remaining outstanding (or
in the case of a new Note being issued pursuant to Section 20(a) or
Section 20(c), the Principal designated by the Holder which, when added to the
principal represented by the other new Notes issued in connection with such
issuance, does not exceed the Principal remaining outstanding under this Note
immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest and Late Charges
on the Principal and Interest of this Note, from the Issuance Date.

 

33

--------------------------------------------------------------------------------


 

21.                               REMEDIES, CHARACTERIZATIONS, OTHER
OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note and any of the other Transaction Documents at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Note.  The Company covenants to
the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm the Company’s
compliance with the terms and conditions of this Note (including, without
limitation, compliance with Section 7).

 

22.                               PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER
COSTS.  If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’ fees
and disbursements. The Company expressly acknowledges and agrees that no amounts
due under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof.

 

23.                               CONSTRUCTION; HEADINGS.  This Note shall be
deemed to be jointly drafted by the Company and the Holder and shall not be
construed against any Person as the drafter hereof. The headings of this Note
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note. Terms used in this Note but defined in the other
Transaction Documents shall have the meanings ascribed to such terms on the
Closing Date in such other Transaction Documents unless otherwise consented to
in writing by the Holder.

 

24.                               FAILURE OR INDULGENCE NOT WAIVER. No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.

 

25.                               DISPUTE RESOLUTION. In the case of a dispute
as to the determination of the Conversion Price (including, without limitation,
any disputed adjustment thereto or any dispute

 

34

--------------------------------------------------------------------------------


 

as to whether any issuance or sale or deemed issuance or sale was an issuance or
sale or deemed issuance or sale of Excluded Securities),  the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) or the
arithmetic calculation of the Conversion Rate or the applicable Redemption Price
(as the case may be), the Company or the Holder (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile (i) within two (2) Business Days after receipt of the
applicable notice giving rise to such dispute to the Company or the Holder (as
the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, the Closing Bid Price, the Closing Sale Price or fair market value (as
the case may be) to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or any Redemption Price (as the case may be) to the
Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant (as the case may be) to perform
the determinations or calculations (as the case may be) and notify the Company
and the Holder of the results no later than ten (10) Business Days from the time
it receives such disputed determinations or calculations (as the case may be).
Such investment bank’s or accountant’s determination or calculation (as the case
may be) shall be binding upon all parties absent demonstrable error.

 

26.                               NOTICES; CURRENCY; PAYMENTS.

 

(a)                                 Notices. Whenever notice is required to be
given under this Note, unless otherwise provided herein, such notice shall be
given in accordance with Section 9(f) of the Securities Purchase Agreement. The
Company shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a description of such
action and the reason therefore. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the Common Stock,
(B) with respect to any grant, issuances, or sales of any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
to holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

 

(b)                                 Currency.  All dollar amounts referred to in
this Note are in United States Dollars (“U.S. Dollars”), and all amounts owing
under this Note shall be paid in U.S. Dollars. All amounts denominated in other
currencies (if any) shall be converted in the U.S. Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into U.S. Dollars
pursuant to this Note, the U.S. Dollar exchange rate as

 

35

--------------------------------------------------------------------------------


 

published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).

 

(c)                                  Payments. Whenever any payment of cash is
to be made by the Company to any Person pursuant to this Note, unless otherwise
expressly set forth herein, such payment shall be made in lawful money of the
United States of America by a certified check drawn on the account of the
Company and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing (which address, in the case of
each of the Buyers, shall initially be as set forth on the Schedule of Buyers
attached to the Securities Purchase Agreement), provided that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of fifteen percent (15%) per annum from the date such amount
was due until the same is paid in full (“Late Charge”).

 

27.                               CANCELLATION. After all Principal, accrued
Interest, Late Charges and other amounts at any time owed on this Note have been
paid in full, this Note shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be reissued.

 

28.                               WAIVER OF NOTICE.  To the extent permitted by
law, the Company hereby irrevocably waives demand, notice, presentment, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Securities Purchase
Agreement.

 

29.                               GOVERNING LAW.  This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the

 

36

--------------------------------------------------------------------------------


 

validity or enforceability of any other provision of this Note. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

30.                               JUDGMENT CURRENCY.

 

(a)                                 If for the purpose of obtaining or enforcing
judgment against the Company in any court in any jurisdiction it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 30 referred to as the “Judgment Currency”) an amount
due in U.S. dollars under this Note, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day immediately preceding:

 

(i)                                     the date actual payment of the amount
due, in the case of any proceeding in the courts of New York or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date: or

 

(ii)                                  the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 30(a)(ii) being hereinafter referred to as the “Judgment Conversion
Date”).

 

(b)                                 If in the case of any proceeding in the
court of any jurisdiction referred to in Section 30(a)(ii) above, there is a
change in the Exchange Rate prevailing between the Judgment Conversion Date and
the date of actual payment of the amount due, the applicable party shall pay
such adjusted amount as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the Exchange Rate prevailing on the date of
payment, will produce the amount of US dollars which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the Exchange Rate prevailing on the Judgment Conversion Date.

 

(c)                                  Any amount due from the Company under this
provision shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of this Note.

 

31.                               MAXIMUM PAYMENTS.  Without limiting
Section 9(d) of the Securities Purchase Agreement, nothing contained herein
shall be deemed to establish or require the payment of a rate of interest or
other charges in excess of the maximum permitted by applicable law.  In the
event that the rate of interest required to be paid or other charges hereunder
exceed the maximum permitted by such law, any payments in excess of such maximum
shall be credited against amounts owed by the Company to the Holder and thus
refunded to the Company.

 

32.                               CERTAIN DEFINITIONS.  For purposes of this
Note, the following terms shall

 

37

--------------------------------------------------------------------------------


 

have the following meanings:

 

(a)                                 “Adjustment Right” means any right granted
with respect to any securities issued in connection with, or with respect to,
any issuance or sale (or deemed issuance or sale in accordance with Section 7)
of shares of Common Stock (other than rights of the type described in
Section 6(a) hereof) that could result in a decrease in the net consideration
received by the Company in connection with, or with respect to, such securities
(including, without limitation, any cash settlement rights, cash adjustment or
other similar rights).

 

(b)                                 “Approved Stock Plan” means any employee
benefit plan which has been approved by the board of directors of the Company
prior to or subsequent to the date hereof pursuant to which shares of Common
Stock and standard options to purchase Common Stock may be issued to any
employee, officer or director for services provided to the Company in their
capacity as such.

 

(c)                                  “Available Cash” means, with respect to any
date of determination, an amount equal to the aggregate amount of the Cash of
the Company and its Subsidiaries (excluding for this purpose cash held in
restricted accounts, other than as provided for in the Transaction Documents) as
of such date of determination held in bank accounts of financial banking
institutions in the United States of America.

 

(d)                                 “Black Scholes Consideration Value” means
the value of the applicable Option, Convertible Security or Adjustment Right (as
the case may be) as of the date of issuance thereof calculated using the Black
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
utilizing (i) an underlying price per share equal to the Closing Sale Price of
the Common Stock on the Trading Day immediately preceding the public
announcement of the execution of definitive documents with respect to the
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be), (ii) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of such Option, Convertible Security or
Adjustment Right (as the case may be) as of the date of issuance of such Option,
Convertible Security or Adjustment Right (as the case may be), (iii) a zero cost
of borrow and (iv) an expected volatility equal to the greater of 100% and the
100 day volatility obtained from the HVT function on Bloomberg (determined
utilizing a 365 day annualization factor) as of the Trading Day immediately
following the date of issuance of such Option, Convertible Security or
Adjustment Right (as the case may be).

 

(e)                                  “Bloomberg” means Bloomberg, L.P.

 

(f)                                   “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(g)                                  “Cash” of the Company and its Subsidiaries
on any date shall be determined from such Persons’ books maintained in
accordance with GAAP, and means, without duplication, the cash, cash equivalents
and Eligible Marketable Securities

 

38

--------------------------------------------------------------------------------


 

accrued by the Company and its wholly owned Subsidiaries on a consolidated basis
on such date.

 

(h)                                 “Change of Control” means any Fundamental
Transaction other than (i) any merger of the Company or any of its, direct or
indirect, wholly-owned Subsidiaries with or into any of the foregoing Persons,
(ii) any reorganization, recapitalization or reclassification of the shares of
Common Stock in which holders of the Company’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (iii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or any of its Subsidiaries, or (iv) any Fundamental
Transaction referred to in clause (i)(5) of the definition of “Fundamental
Transaction” set forth in Section 32 (kk) hereof.

 

(i)                                     “Change of Control Redemption Premium”
means 115%.

 

(j)                                    “Closing Bid Price” and “Closing Sale
Price” means, for any security as of any date, the last closing bid price and
last closing trade price, respectively, for such security on the Principal
Market, as reported by Bloomberg, or, if the Principal Market begins to operate
on an extended hours basis and does not designate the closing bid price or the
closing trade price (as the case may be) then the last bid price or last trade
price, respectively, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC).  If the Closing Bid Price or the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price or the Closing Sale Price (as the case may be) of such security on
such date shall be the fair market value as mutually determined by the Company
and the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 25. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

(k)                                 “Closing Date” shall have the meaning set
forth in the Securities Purchase Agreement, which date is the date the Company
initially issued Notes pursuant to the terms of the Securities Purchase
Agreement.

 

39

--------------------------------------------------------------------------------


 

(l)                                     “Common Stock” means (i) the Company’s
shares of common stock, $0.01 par value per share, and (ii) any capital stock
into which such common stock shall have been changed or any share capital
resulting from a reclassification of such common stock.

 

(m)                             “Company Material Adverse Effect” means any
Material Adverse Effect (as defined in the Securities Purchase Agreement) (each,
a “Change”) other than, in each case, relating to or resulting from (i) Changes
generally affecting the economy or financial market conditions (whether in the
United States or internationally), including Changes in the businesses and
industries in which the Company and its Subsidiaries operate, to the extent such
Changes do not have a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other participants in the businesses
or industries in which the Company and its Subsidiaries operate;
(ii) earthquakes, tornadoes, hurricanes, floods and other acts of God, to the
extent such Changes do not have a materially disproportionate impact on the
Company and its Subsidiaries, taken as a whole, relative to other participants
in the businesses or industries in which the Company and its Subsidiaries
operate; or (iii) acts of war, sabotage, terrorism, military actions or
hostilities or the escalation thereof; to the extent such Changes do not have a
materially disproportionate impact on the Company and its Subsidiaries, taken as
a whole, relative to other participants in the businesses or industries in which
the Company and its Subsidiaries operate.

 

(n)                                 “Consolidated Building Capital Expenditures”
means, with respect to any given period, the cost of any investment by the
Company or any of its Subsidiaries to acquire, construct or upgrade buildings or
other fixed structures on any owned or leased real property during such period.

 

(o)                                 “Consolidated Capital Expenditures” means,
for any period, payments for property, plant and equipment as would be reflected
in the Consolidated Net Investing Cash, reported in accordance with GAAP.

 

(p)                                 “Consolidated Film Equity Expenditures”
means, for any period, the aggregate purchase price of (or any additional
capital contributions with respect to) any equity in any movie, film or related
product purchased by the Company or any of its Subsidiaries during such period,
less the aggregate amount of film equity financings, other film financing
proceeds and film-related expense reimbursements received by the Company or any
of its Subsidiaries during this period to the extent not otherwise included in
Free Cash Flow; provided, that to the extent the Company has consummated an
offering (or series of offerings) of equity securities of the Company, such
portion of the purchase price of any equity in any movie, film or related
product purchased with the net proceeds from such offering or any net proceeds
of any subsequent offering shall not be deemed to be a Consolidated Film Equity
Expenditure.

 

(q)                                 “Consolidated Lease Expense” means, for any
period, the aggregate payments attributable to the Company’s Lease Agreement
with the City of Port St. Lucie dated as of January 8, 2010, as amended and
restated as of April 8, 2010 (the “PSL Lease”), and all other lease payments
related to any capital leases and equipment leases,

 

40

--------------------------------------------------------------------------------


 

recorded in accordance with GAAP, entered into by the Company after the date of
this Note.

 

(r)                                    “Consolidated Net Investing Cash” means,
for any period, the Net Cash provided by (used in) Investing Activities of the
Company and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

 

(s)                                   “Consolidated Net Operating Cash” means,
for any period, the Net Cash provided by (used in) Operating Activities of the
Company and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

 

(t)                                    “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto, including, without limitation, any put or repurchase agreement or
obligation with respect to securities of the Company granted by the Company or
any of its Subsidiaries to any Person.

 

(u)                                 “Convertible Securities” means any stock or
other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

 

(v)                                 “Current Subsidiary” means any Person (other
than the Inactive Subsidiaries (as defined in the Securities Purchase
Agreement)) in which the Company on the Subscription Date, directly or
indirectly, (i) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “Current Subsidiaries.”

 

(w)                               “Daily Volume” means, with respect to a
particular date of determination, the daily volume (as reported on Bloomberg) of
the Common Stock on the Eligible Market on which the Common Stock is listed or
designated for quotation as of such date of determination.

 

(x)                                 “Dollar Failure” means, with respect to a
particular date of determination, that the aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Eligible Market on which the
Common Stock is listed or designated for quotation as of such date of
determination over the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding such date of determination is less than
$100,000 per Trading Day.

 

(y)                                 “Eligible Market” means the NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the Principal Market.

 

41

--------------------------------------------------------------------------------


 

(z)                                  “Eligible Marketable Securities” as of any
date means marketable securities which would be reflected on a consolidated
balance sheet of the Company and its Subsidiaries prepared as of such date in
accordance with GAAP, and which are permitted under the Company’s investment
policies as in effect on the Issuance Date or approved thereafter by the
Company’s Board of Directors.

 

(aa)                          “Equity Conditions” means: (i) on each day during
the period beginning three months prior to the applicable date of determination
and ending on and including the applicable date of determination either (x) one
or more Registration Statements filed pursuant to the Registration Rights
Agreement shall be effective and the prospectus contained therein shall be
available for the resale by the Holder of all of the Registrable Securities
(which, solely for clarification purposes, includes all shares of Common Stock
issuable upon conversion of this Note or otherwise pursuant to the terms of this
Note and upon exercise of the Warrants) in accordance with the terms of the
Registration Rights Agreement and there shall not have been during such period
any Grace Periods (as defined in the Registration Rights Agreement) or (y) all
Registrable Securities shall be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes and exercise of the Warrants)
and no Current Information Failure (as defined in the Registration Rights
Agreement) exists or is continuing; (ii) on each day during the period beginning
six months prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), the Common Stock (including all Registrable Securities) is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by an Eligible Market have been threatened (with a reasonable
prospect of delisting occurring) or pending either (A) in writing by such
Eligible Market or (B) by falling below the minimum listing maintenance
requirements of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable); (iii) on each day during the Equity
Conditions Measuring Period, the Company shall have delivered all shares of
Common Stock issuable upon conversion of this Note on a timely basis as set
forth in Section 3 hereof and all other shares of capital stock required to be
delivered by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating
Section 3(d) hereof; (v) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (vi) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (vii) the Company shall have no
knowledge of any fact that would reasonably be expected to cause (1) any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or the prospectus contained therein to not be
available for the resale of all of the Registrable Securities in

 

42

--------------------------------------------------------------------------------


 

accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes and exercise of the Warrants)
and no Current Information Failure exists or is continuing; (viii) the Holder
shall not be in (and no other Buyer shall be in) possession of any material,
non-public information provided to any of them by the Company, any of its
Subsidiaries or any of their respective affiliates, employees, officers,
representatives, agents or the like; (ix) on each day during the Equity
Conditions Measuring Period, the Company otherwise shall have been in compliance
with each, and shall not have breached any provision, covenant, representation
or warranty of any Transaction Document; (x) no Volume Failure, Dollar Failure
or Price Failure exists; and (xi) on each day during the Equity Conditions
Measuring Period, there shall not have occurred an Event of Default or an event
that with the passage of time or giving of notice would constitute an Event of
Default.

 

(bb)                          “Equity Conditions Failure” means that on any day
during the period commencing twenty (20) Trading Days prior to the applicable
Company Installment Notice Date (as defined in the Other Notes) through the
later of the applicable Installment Date and the date on which the applicable
shares of Common Stock are actually delivered to the Holder, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

 

(cc)                            “Excluded Securities” means any (i) shares of
Common Stock or standard options to purchase Common Stock to directors, officers
or employees of the Company in their capacity as such pursuant to an Approved
Stock Plan (as defined below), provided that (A) all such issuances (taking into
account the shares of Common Stock issuable upon exercise of such options
granted after the date of this Note, but not such shares issuable upon exercise
of such options granted before the date of this Note) after the date hereof
pursuant to this clause (i) do not, in the aggregate, exceed more than 10% of
the Common Stock issued and outstanding immediately prior to the date hereof and
(B) the exercise price of any such options is not lowered, none of such options
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyers; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the date hereof,
provided that the conversion price of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are amended to increase the number of shares issuable thereunder or extend the
maturity date or expiration date of such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) and none of the terms or conditions
of any such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved

 

43

--------------------------------------------------------------------------------


 

Stock Plan that are covered by clause (i) above) are otherwise materially
changed in any manner that adversely affects any of the Buyers; (iii) the shares
of Common Stock issuable upon conversion of the Notes or otherwise pursuant to
the terms of the Notes, (iv) shares of Common Stock issued upon the conversion
of (or otherwise pursuant to) the Subordinated Note (including, without
limitation, after giving effect to the antidilution and other adjustments set
forth therein as of the date of initial issuance thereof), provided that no
conversion price in the Subordinated Note is otherwise lowered, the Subordinated
Note is not amended to increase the number of shares issuable thereunder or to
extend the maturity date thereof and none of the terms or conditions of the
Subordinated Note are otherwise materially changed in any manner that adversely
affects any of the Buyers and (v) the shares of Common Stock issuable upon
exercise of the Warrants.

 

(dd)                          “Fiscal Quarter” means each of the fiscal quarters
adopted by the Company for financial reporting purposes that correspond to the
Company’s fiscal year as of the date hereof that ends on December 31.

 

(ee)                            “Fiscal Year” means the fiscal year adopted by
the Company for financial reporting purposes as of the date hereof that ends on
December 31.

 

(ff)                              “Free Cash Flow” means, with respect to any
given Fiscal Quarter, the difference of (i) Consolidated Net Operating Cash,
less (ii) the sum of (x) Consolidated Capital Expenditures, (y) Consolidated
Film Equity Expenditures and (z) Consolidated Lease Expense, in each case,
measured as of the last day in such Fiscal Quarter.  Free Cash Flow shall be
adjusted to the extent that any portion of (x), (y) or (z) is already captured
in Consolidated Net Operating Cash.  Payments, to the extent captured in (x),
(y) or (z) that would otherwise be partially or fully deducted in deriving
Consolidated Net Operating Cash, shall be added back to derive Free Cash Flow,
and receipts, to the extent captured in (x), (y) or (z) that would otherwise be
partially or fully included in deriving Consolidated Net Operating Cash, shall
be deducted to derive Free Cash Flow.  In addition, Consolidated Capital
Expenditures shall be exclusive of any payments or receipts derived from (y) or
(z).  Notwithstanding anything to the contrary in this Note, it is the intent of
the Company and the Holder that no amounts will be double counted in the
calculation of Free Cash Flow, such that any amounts already captured in any
clause (or definition of any defined term in any clause) of the foregoing
definition of Free Cash Flow above shall not be counted more than once in such
clause (including in any definition of any defined term in such clause) or
counted in any other clause of Free Cash Flow (including in any other definition
of any defined term referenced therein).

 

(gg)                            “Fundamental Transaction” means that (i) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, (1) consolidate or merge with or into (whether or not the
Company or any of its Subsidiaries is the surviving corporation) any other
Person, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of its respective properties or assets to
any other Person, or (3) allow any other Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company

 

44

--------------------------------------------------------------------------------


 

held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (5) (I) reorganize, recapitalize or
reclassify the Common Stock, (II) effect or consummate a stock combination,
reverse stock split or other similar transaction involving the Common Stock or
(III) make any public announcement or disclosure with respect to any stock
combination, reverse stock split or other similar transaction involving the
Common Stock (including, without limitation, any public announcement or
disclosure of (x) any potential, possible or actual stock combination, reverse
stock split or other similar transaction involving the Common Stock or (y) board
or stockholder approval thereof, or the intention of the Company to seek board
or stockholder approval of any stock combination, reverse stock split or other
similar transaction involving the Common Stock), or (ii) any “person” or “group”
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Company (such “person” or “group”, in the
aggregate, the “Controlling Stockholder”) and such Controlling Stockholder takes
any affirmative action (other than voting such Common Stock in the ordinary
course of business) to influence the change, appointment or removal of any
member of senior management of the Company or the board of directors of the
Company or otherwise change any organizational document or any strategy,
business direction or policies of the Company or any of its Subsidiaries.

 

(hh)                          “GAAP” means United States generally accepted
accounting principles, consistently applied.

 

(ii)                                  “Indebtedness” of any Person means,
without duplication (i) all indebtedness for borrowed money, (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the

 

45

--------------------------------------------------------------------------------


 

periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vii) above.  For the avoidance of doubt, all obligations owing with
respect to leases not classified under GAAP as capital leases are excluded from
the definition of “Indebtedness”.

 

(jj)                                “Installment Amount” means (i) with respect
to any Installment Date other than the Maturity Date, the lesser of (A) the
Maximum Installment Amount and (B) the Principal amount then outstanding under
this Note as of such Installment Date, and (ii) with respect to the Installment
Date that is the Maturity Date, the Principal amount then outstanding under this
Note as of such Installment Date, in each case, as any such Installment Amount
may be reduced pursuant to the terms of this Note, whether upon conversion,
redemption or otherwise, together with, in each case of clauses (i) and (ii),
the sum of any accrued and unpaid Interest as of such Installment Date under
this Note and accrued and unpaid Late Charges, if any, under this Note as of
such Installment Date. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
of the each unpaid Installment Amount hereunder.

 

(kk)                          “Installment Date” means (i) initially, the
twenty-fifth (25th) Trading Day after the earlier to occur of (x) the initial
Effective Date (as defined in the Registration Rights Agreement) and (y) the six
month anniversary of the Closing Date, (ii) then (x) if the first Trading Day of
the calendar month immediately following the initial Installment Date occurs
less than thirty (30) calendar days after the initial Installment Date, the
first Trading Day of the second calendar month immediately following the initial
Installment Date, or (y) otherwise, the first Trading Day of the calendar month
immediately following the initial Installment Date, (iii) each subsequent first
Trading Day of each calendar month thereafter until the Maturity Date and
(iv) the Maturity Date.

 

(ll)                                  “Interest Rate” means nine percent (9%)
per annum, as may be adjusted from time to time in accordance with Section 2.

 

(mm)                  “Make-Whole Amount” means, as to any given redemption or
conversion hereunder, other than a Company Conversion or Company Redemption, the
aggregate amount of any Interest that, but for such redemption or conversion,
would accrue with respect to such Conversion Amount being converted or redeemed
hereunder at the Interest Rate for the period from the date such Conversion
Amount is to be redeemed or converted hereunder through the Maturity Date.

 

(nn)                          “Market Price” means, for any given date, the
lowest of (i) the VWAP of the Common Stock on the Trading Day immediately
preceding such given date, (ii) the quotient of (x) the sum of the VWAP of the
Common Stock on each of the ten (10)

 

46

--------------------------------------------------------------------------------


 

consecutive Trading Days ending and including the Trading Day immediately
preceding such given date, divided by (y) ten (10) and (iii) the quotient of
(x) the sum of the VWAP of the Common Stock on each of the thirty (30)
consecutive Trading Days ending and including the Trading Day immediately
preceding such given date, divided by (y) thirty (30).  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during such the applicable
measurement periods.

 

(oo)                          “Maturity Date” shall mean May 6, 2017; provided,
however, the Maturity Date may be extended at the option of the Holder (i) in
the event that, and for so long as, an Event of Default shall have occurred and
be continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date, provided further that if a Holder elects to convert some or all
of this Note pursuant to Section 3 hereof, and the Conversion Amount would be
limited pursuant to Section 3(d) hereunder, the Maturity Date shall
automatically be extended until such time as such provision shall not limit the
conversion of this Note; provided, further, that upon the occurrence of a Price
Installment Failure, the Maturity Date shall automatically be modified to the
earlier of (x) the Maturity Date in effect immediately prior to the initial
occurrence of a Price Installment Failure and (y) the later of (x) September 6,
2013 and (y) the ninetieth (90th) calendar day after the date of the such
initial Price Installment Failure.

 

(pp)                          “Maximum Installment Amount” means the quotient of
(x) $5,000,000 divided by (y) the number of Installment Dates scheduled to occur
hereunder during the period from the Issuance Date through and including the
Maturity Date; provided, that to the extent a Price Installment Failure has
occurred, from and after the date of such initial Price Installment Failure, the
Maximum Installment Amount shall mean the quotient of (x) the aggregate
principal amount of this Note outstanding on the date of such initial Price
Installment Failure, divided by (y) the number of Installment Dates scheduled to
occur hereunder during the period from the date of such initial Price
Installment Failure through and including the Maturity Date.

 

(qq)                          “New Subsidiary” means, as of any date of
determination, any Person (other than a Current Subsidiary) in which the Company
after the Subscription Date, directly or indirectly, (i) owns or acquires any of
the outstanding capital stock or holds any equity or similar interest of such
Person or (ii) controls or operates all or any part of the business, operations
or administration of such Person, and all of the foregoing, collectively, “New
Subsidiaries.”; provided, that any Inactive Subsidiary shall be deemed to be a
“New Subsidiary” hereunder at such time after the Subscription Date such
Inactive Subsidiary either (x) holds assets in an amount greater than or equal
to $100,000, or (y) engages in a business with projected (or actual) net revenue
in an amount greater than or equal to $100,000 (as determined in accordance with
GAAP).

 

(rr)                                “Options” means any rights, warrants or
options to subscribe for or

 

47

--------------------------------------------------------------------------------


 

purchase shares of Common Stock or Convertible Securities.

 

(ss)                              “Parent Entity” of a Person means an entity
that, directly or indirectly, controls the applicable Person and whose common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the Person or Parent
Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(tt)                                “Permitted Indebtedness” means
(i) Indebtedness evidenced by this Note and the Other Notes, (ii) Indebtedness
secured by Permitted Liens described in clauses (iv) and (v) of the definition
of Permitted Liens, (iii) the Subordinated Debt (as defined in the Subordination
Agreement) to the extent permitted by the Subordination Agreement,
(iv) Indebtedness owed between the Company and any Subsidiary that has executed
the Security Agreement (as defined in the Securities Purchase Agreement) and the
Guaranty (as defined in the Securities Purchase Agreement) and, to the extent a
New Subsidiary, otherwise complied with Section 15(o) hereof in all respects, or
between any such Subsidiaries, (v) the Indebtedness described on Schedule 32(tt)
and (vi) Indebtedness incurred by the Company that is made expressly subordinate
in right of payment to the Indebtedness evidenced by this Note, as reflected in
a written agreement acceptable to the Collateral Agent, and which Indebtedness
does not provide at any time for (1) the payment, prepayment, repayment,
repurchase or defeasance, directly or indirectly, of any principal or premium,
if any, thereon until ninety-one (91) days after the Maturity Date or later and
(2) total interest and fees at a rate in excess of seven percent (7%) per annum
(collectively, the “Permitted Subordinated Indebtedness”).

 

(uu)                          “Permitted Liens” means (i) any Lien for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
(iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings, (iv) Liens
(A) upon or in any equipment or other assets acquired or held by the Company or
any of its Subsidiaries to secure the purchase price of such equipment or other
asset or indebtedness incurred at the time of acquisition or lease, as
applicable, solely for the purpose of financing the acquisition or lease of such
equipment or other asset, or (B) existing on such equipment or other asset at
the time of its acquisition or lease, provided that the Lien is confined solely
to the property so acquired or leased and improvements thereon, and the proceeds
of such equipment or other assets (including, without limitation, Liens with
respect to the PSL Lease, Liens with respect to debt incurred in connection with
state and local government bond and grant monies received in connection with the
development and operation of digital animation studios in Port St. Lucie,
Florida and West Palm Beach, Florida, Liens with respect to debt incurred in
connection with the acquisition and development of real property known as the
“Tent Site” on the corner of Dixie Highway and Okeechobee Boulevard in downtown
West Palm Beach, Florida, and the construction of infrastructure and buildings
thereon), (v) Liens incurred in connection with the extension, renewal or

 

48

--------------------------------------------------------------------------------


 

refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (vii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(xii),
(viii) any Lien securing Permitted Subordinated Indebtedness, (ix) any Lien
securing the Subordinated Debt to the extent permitted by the Subordination
Agreement and (x) any Lien securing this Note and the Other Notes.

 

(vv)                          “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or a government or any department
or agency thereof.

 

(ww)                      [Reserved].

 

(xx)                          “Price Failure” means, with respect to a
particular date of determination, that the quotient of (I) the sum of the VWAP
of the Common Stock for each Trading Day in the thirty (30) consecutive Trading
Day period ending and including the Trading Day immediately preceding such date
of determination, divided by (II) thirty (30) is less than $4.42 (as adjusted
for stock splits, stock dividends, stock combinations or other similar
transactions).

 

(yy)                          “Price Installment Failure” means, with respect to
a particular date of determination, that the quotient of (I) the sum of the VWAP
of the Common Stock for each Trading Day in the thirty (30) consecutive Trading
Day period ending and including the Trading Day immediately preceding such date
of determination, divided by (II) thirty (30) is less than $3.54 (as adjusted
for stock splits, stock dividends, stock combinations or other similar
transactions).

 

(zz)                            “Principal Market” means The New York Stock
Exchange.

 

(aaa)                   “Redemption Notices” means, collectively, the Event of
Default Redemption Notices, the Optional Redemption Notices, the Company
Optional Redemption Notices and the Change of Control Redemption Notices, and
each of the foregoing, individually, a “Redemption Notice.”

 

(bbb)                   “Redemption Premium” means (i) in the case of the Events
of Default described in Section 4(a) (other than Sections 4(a)(ix) through
4(a)(xi)), 115% or (ii) in the case of the Events of Default described in
Sections 4(a)(ix) through 4(a)(xi), 100%.

 

(ccc)                      “Redemption Prices” means, collectively, Event of
Default Redemption Prices, the Optional Redemption Prices, the Company Optional
Redemption Prices and the Change of Control Redemption Prices, and each of the
foregoing, individually, a “Redemption Price.”

 

(ddd)                   “Registration Rights Agreement” means that certain
registration rights

 

49

--------------------------------------------------------------------------------


 

agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

 

(eee)                      “Revenue” means, with respect to any given cash flow,
receivable or other general intangible, the revenue directly attributable
thereto of the Company or any of its Subsidiaries, as determined in accordance
with GAAP.

 

(fff)                         “SEC” means the United States Securities and
Exchange Commission or the successor thereto.

 

(ggg)                      “Securities Purchase Agreement” means that certain
securities purchase agreement, dated as of the Subscription Date, by and among
the Company and the initial holders of the Notes pursuant to which the Company
issued the Notes, as may be amended from time to time.

 

(hhh)                   “Significant Subsidiaries” means, as of any date of
determination, collectively, all Subsidiaries that would constitute a
“significant subsidiary” under Rule 1-02 of Regulation S-X promulgated by the
SEC, and each of the foregoing, individually, a “Significant Subsidiary.”

 

(iii)                               “Subscription Date” means May 6, 2012.

 

(jjj)                            “Subsidiaries” means, as of any date of
determination, collectively, all Current Subsidiaries and all New Subsidiaries,
and each of the foregoing, individually, a “Subsidiary.”

 

(kkk)                   “Successor Entity” means the Person (or, if so elected
by the Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(lll)                               “Trading Day” means any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder.

 

(mmm)       “Transaction Documents” has the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(nnn)                   “Volume Failure” means, with respect to a particular
date of

 

50

--------------------------------------------------------------------------------


 

determination, the average Daily Volume as of such date of determination on any
Trading Day during the thirty (30) consecutive Trading Day period ending on the
Trading Day immediately preceding such date of determination is less than 25,000
shares per Trading Day (adjusted for any stock dividend, stock split, stock
combination or other similar transaction during such period).

 

(ooo)                   “Voting Stock” of a Person means capital stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers, trustees or other similar
governing body of such Person (irrespective of whether or not at the time
capital stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

(ppp)                   “VWAP” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
(or, if the Principal Market is not the principal trading market for such
security, then on the principal securities exchange or securities market on
which such security is then traded) during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time, and ending at
4:00:00 p.m., New York time, as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the VWAP
cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 25. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

(qqq)                   “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.

 

33.                               DISCLOSURE. Upon receipt or delivery by the
Company of any notice in accordance with the terms of this Note, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one (1) Business Day after any
such receipt or delivery publicly disclose such material, non-public information
on a Current Report on Form 8-K or otherwise. In the event that the Company
believes that a notice contains material, non-public information relating to the
Company or any of its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters

 

51

--------------------------------------------------------------------------------


 

relating to such notice do not constitute material, non-public information
relating to the Company or its Subsidiaries.  Nothing contained in this
Section 33 shall limit any obligations of the Company, or any rights of the
Holder, under Section 4(i) of the Securities Purchase Agreement.

 

[signature page follows]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

Senior Secured Convertible Note - Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DIGITAL DOMAIN MEDIA GROUP, INC.
CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Digital Domain Media Group, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.01 par value per share (the “Common Stock”), of the Company, as
of the date specified below.

 

Date of Conversion:

 

 

 

Aggregate Principal to be converted:

 

 

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:

 

 

 

AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:

 

 

 

Please confirm the following information:

 

 

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

Holder:

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

Account Number:

 

  (if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

  (if electronic book entry transfer)

 

 

 

Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
                                   to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated
                          , 20     from the Company and acknowledged and agreed
to by                                                 .

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------